Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation application filed on 06/23/2021 in which claims 1-7 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/23/2021.

Drawings

The Examiner contends that the drawings submitted on 06/23/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of U.S. Patent Number 11,076,174. This is a statutory double patenting rejection.

More specifically, claims 1-4 of the instant application are rejected by claims 1-4, respectively, of U.S. Patent Number 11,076,174. Claim 5 of the instant application is rejected by claim 7 of U.S. Patent Number 11,076,174. Claims 6-7 of the instant application are rejected by claims 5-6, respectively, of U.S. Patent Number 11,076,174.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Fu et al. (US 2013/0259118) discloses methods and apparatuses for video decoding and encoding with in-loop processing of reconstructed video. At the decoder side, the method comprises receiving a flag from the video bitstream and according to the flag, the method receives information associated with in-loop filter parameters either from a data payload in the video bitstream to be shared by two or more coding blocks or individual coding block data in the video bitstream. At the encoder side, the method comprises incorporating information associated with the in-loop filter parameters either in a data payload in a video bitstream to be shared by two or more coding blocks or interleaved with individual 

Fu-II et al. (US 2012/0294353) discloses a method and apparatus for processing reconstructed video using in-loop filter in a video coding system. The method uses chroma in-loop filter indication to indicate whether chroma components are processed by in-loop filter when the luma in-loop filter indication indicates that in-loop filter processing is applied to the luma component. An additional flag may be used to indicate whether the in-loop filter processing is applied to an entire picture using same in-loop filter information or each block of the picture using individual in-loop filter information. Various embodiments according to the present invention to increase efficiency are disclosed, wherein various aspects of in-loop filter information are taken into consideration for efficient coding such as the property of quadtree-based partition, boundary conditions of a block, in-loop filter information sharing between luma and chroma components, indexing to a set of in-loop filter information, and prediction of in-loop filter information (abstract).

Bjontegaard et al. (US 2013/0188687) discloses a video decoding method including: receiving an encoded block of data; decoding the encoded block of data to generate decoded data; and performing a sample adaptive offset on a whole or part of the decoded data (abstract). The two chroma components may be treated together. However, the two chroma components may be treated separately. The chroma SAO may be linked with the luma SAO, or the chroma SAO may be signaled and performed independently from luma SAO ([0072]).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1 and 5, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Claims 1-7 would be allowable if the above 101 statutory double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482